HICKENLOOPER, Circuit Judge.
I concur in the result reached by the majority of the court, but cannot concur wholly in the reasoning whereby that result is attained. Under the circumstances of this ease, I feel that it must be conceded that the plaintiffs’ property is being appropriated for railway purposes and not for a highway. It is being taken under the provisions of Act 340 of 1927, and this act expressly provides for an appropriation for railway right of way. This is recognized by the Supreme Court of Michigan in the case of Johnstone v. D., G. H. & M. Ry. Co. et al., 245 Mich. 65, 222 N. W. 325, where the court says: “In determining plaintiffs’ compensation, the benefits to their property, if any, arising from the construction and operation of the railroad, are proper to be considered.” In Fitzsimons & Galvin, Inc., v. Rogers, State Highway Commissioner, 243 Mich. 649, 220 N. W. 881, the same court had said: “The State is taking this land for use as a railroad right' of way, the procuring of which is necessitated by the construction and -improvement' of a state trunk line highway.” All parties concede that it is to railway uses to which the land is to be put.
Nor do I think that the authorities upon which the opinion of the majority is based (Brown v. U. S., 263 U. S. 78, 44 S. Ct. 92, 68 L. Ed. 171; Pitznogle v. Western Md. R. R. Co., 119 Md. 673, 87 A. 917, 46 L. R. A. [N. S.] 319) go further than to sustain the contention that the underlying need for relocating the railroad (analogous to the necessity for procuring the town site in the Brown Case and the private road in the Pitznogle Case) furnishes the element of public necessity and makes the appropriation one “for a public use” as distinguished • from a taking for private use. Were the railway simply moved over adjacent the highway only, for sufficient distance to permit both the widening of the highway and the continued maintenance of the railway in the vicinity and substantially in its former location, there would be more reason to denominate the taking as one for highway purposes. But here the railway is being entirely relocated at some very considerable distance from its former location, over more than nine miles of its length, through lands of very different character and with additional appropriation for yards and buildings. To say that, because a general highway improvement gives rise to the desirability or even necessity of so relocating the railway, the properly needed is being taken for highway purposes, is to fail to distinguish between the impelling reason for condemnation and the use and purpose for which the lands are in fact taken and to whieh they will in fact be put.
As stated, the condemnation proceedings are brought under Act No. 340 of 1927, which authorizes the condemnation of property for this particular project “in accordance with the general laws of the State of Michigan.” The Supreme Court of Michigan has held this law constitutional under the state Constitution and construed it as permitting the state highway commissioner to proceed under the Highway Condemnation Acts (Act No. 352 of 1925 and Act No. 92 of 1927) rather than the Railway Condemnation Statutes (sections 8249-8257, inclusive, Compiled Laws of 1915). This court is bound by the *921decision of the Supreme Court of the State upon these two points of compliance with the provisions of the state Constitution and the scope or construction to be given the aet.
It is the contention of the plaintiffs that by invoking the procedure provided for condemnation of land for highway purposes, but without negotiation for the purchase of the property before commencing the proceedings (declared jurisdictional in respect to both highway and railway condemnations in Re Rogers, 243 Mich. 517, 220 N. W. 808), the state highway commissioner is administratively depriving the plaintiff landowners of the equal protection of the laws, in that the land is being taken for railway purposes and plaintiffs are being denied rights given to all other landowners whose property is taken for railway purposes under the general Railway Condemnation Statutes. The rights of which they claim to be so deprived are: (a) The right to jury trial both as to necessity and compensation; (b) the right to possession of their property until damages have been finally assessed and paid; (e) the right to consequential damages; (d) the right to damages without deduction of benefits; (e) the right to attorney’s fees and expenses in addition to damages; and (f) the right to review by appeal instead of by restricted writ of certiorari.
The precise question is thus whether, by the adoption 'of the course pursued, the plaintiffs are being subjected to discriminatory treatment and are being deprived of any substantial and substantive rights, which are given as of right to others in like situation, viz., others whose property is being appropriated for public purposes, not necessarily for railway purposes. In this probably lies the fallacy of plaintiffs’ position. It is now established beyond controversy that a state law, valid on its face, may be administered in an unconstitutional manner so as to justify the intervention of a court of equity. Yick Wo v. Hopkins, 118 U. S. 373, 6 S. Ct. 1064, 30 L. Ed. 220; Reagan v. Farmers’ Loan & Trust Co., 154 U. S. 362, 14 S. Ct. 1047, 38 L. Ed. 1014; Greene v. Louisville, etc., R. Co., 244 U. S. 499, 37 S. Ct. 673, 61 L. Ed. 1280, Ann. Cas. 1917E, 88. It is also equally well established that the guaranty of equal protection of the laws means the protection of equal laws, operating without discrimination upon all under the same or similar circumstances. Southern R. Co. v. Greene, 216 U. S. 400, 30 S. Ct. 287, 54 L. Ed. 536, 17 Ann. Cas. 1247; Atchison, T. & S. F. R. Co. v. Vosburg, 238 U. S. 56, 35 S. Ct. 675, 59 L. Ed. 1119, L. R. A. 1915E, 953; Truax v. Corrigan, 257 U. S. 312, 42 S. Ct. 124, 66 L. Ed. 254, 27 A. L. R. 375; Power Mfg. Co. v. Saunders, 274 U. S. 490, 47 S. Ct. 678, 71 L. Ed. 1165. The decisive question arises under the manner of classification of the plaintiffs in determining whether they are receiving equality of treatment.
The Legislature of the State of Michigan has enacted separate laws for the condemnation of property for almost all of the purposes for which such condemnation may be had. The Legislature has now enacted still another general law (Act No. 215 of 1925) and a special aet (Act No. 340 of 1927) covering the situation where a railway is to be relocated as part of a project for highway improvement. The Supreme Court of Michigan has construed these last-mentioned acts and defined their meaning and scope. The plaintiffs do not contend that they are being deprived of their property without due process of law, but only that they have the right to benefit by the procedure and remedial provisions of the Railway Condemnation Statutes, as distinguished from the other statutes for appropriation of property which the state Supreme Court has held were to be read into Act Nos. 215 and 340.
The contentions of discrimination and unequal protection are of several classifications. The alleged wrongs, by denial of the right to consequential damages and by discrimination in the assertion of the right to deduct benefits, are more fanciful than real. The state courts have held that consequential damage and deduction of benefits are proper subjects for consideration only in that both are inseparable from a determination of the true damages suffered. The plaintiffs are entitled to no financial advantage, but only to just compensation (cf. McCoy v. Union Elevated R. Co., 247 U. S. 354, 38 S. Ct. 504, 62 L. Ed. 1156; Bauman v. Ross, 167 U. S. 548, 17 S. Ct. 966, 42 L. Ed. 270), and there is no reason to assume that the damages awarded will not be fully compensatory. In this respect we cannot say that the action of the state will be discriminatory.
It was suggested by the oral argument, but not raised in the briefs, that the plaintiffs in the Dohany cases were also the owners of lands abutting the railroad right of way at its present location adjacent the highway, and were now threatened with a deduction of the benefits which would accrue to that land by reason of the removal of the railroad and to their other lands, remote from the highway, by reason of increased means of access to the main artery of travel to Detroit. To the extent that the property is benefited by *922the construction of the railway, it is manifest the extent of damage is affected; hut such benefits only as pertain to such construction may be considered, not such as arise from the removal of the railway from another location, although it there also abuts land owned by the plaintiffs. Such latter benefits are not germane to the subject-matter of the litigation, which relates solely to the appropriation, and the consideration given benefits in fixing the amount of damage arising from such appropriation and the construction of the railway should exclude those benefits which are remote rather than direct. But there is no substantial reason to believe that such indirect, collateral, and incidental benefits will in fact be deducted in the absence of any specific legislation authorizing it; and even if threatened there is even less reason to believe that the plaintiffs will not secure wholly adequate relief at law against the contention. The remedy at law being adequate, a court of equity should not take jurisdiction.
The contentions of the right to jury trial, instead of a hearing before a properly constituted, constitutional tribunal of three commissioners, to less limited appeal privileges, the wholly statutory right to negotiation (held not to be provided for under Act Nos. 215 and 340), and the legislative determination of necessity (held not to violate the State Constitution), all pertain to matters of procedure in which plaintiffs have no vested right to a continuance of past practices. “Each succeeding legislature may establish a different one, providing only that in each is preserved the essential elements of protection.” Backus v. Fort St. Union Depot Co., 169 U. S. 557, 570, 18 S. Ct. 445, 450 (42 L. Ed. 853). When such essential elements are so preserved, the most obvious being the right to a hearing before a proper tribunal, the determination of proper compensation, and the payment or securing of payment of the compensation so determined, the property owner is deprived of no right to which he is entitled under the Federal Constitution.
The alleged discrimination by excluding attorney’s fees and expenses from the measure of damage in this case, while making such allowances in other cases of condemnation for railway purposes, is much in the same category as matters of procedure. The right to attorney’s fees and expenses, not usually forming part of the costs, is not a fundamental right. When allowed, the allowance is rather a matter of favor than of right. Upon this contention we consider the ease of Joslin Mfg. Co. v. City of Providence, 262 U. S. 668, 43 S. Ct. 684, 67 L. Ed. 1167, as conclusive and binding upon us. The plaintiffs are not denied a “right” given to others, but complain because they are not also accorded a “gratuity” in some cases extended to others.
This leaves only the question of possession of the property until compensation has in fact been paid. The Constitution of Michigan provides that property shall not be taken for public use without just compensation “being first made or secured.” Article 13, §■ 1. The public necessity for appropriation being established, it is entirely consistent with this provision and with the Federal 'Constitution to provide that immediate possession be taken and the public need and improvement be not delayed over a period of protracted litigation. Backus v. Union Depot Co., supra.
In substance, while differing from the conclusion of the majority of the statutory court that this is a taking “for highway purposes,” I am of the opinion that by Act Nos. 215 and 340 the state Legislature has provided an individual procedure and method for the appropriation of property for railroad purposes to be followed in. those eases, and those only, in which the primary necessity arises from a highway improvement and in which the land taken is to be used for exchange purposes. In providing this distinct procedure, there is no violation of the due process clause, the plaintiffs are deprived of no fundamental rights, and I am unable to say that, the initial or motivating cause being in the highway improvement, the desirability of centralizing the control in the highway commissioner so that the whole work may proceed as a single project, the general' diversity of separate laws for the appropriation of property in Michigan for the several different purposes, and the rather' distinct and unique situation here present, do not afford reasonable ground for separate classification. The law would seem to go no further than the need, as the Legislature saw it, and thus to afford no ground for claim, of discrimination. Compare Barrett v. Indiana, 229 U. S. 26, 33 S. Ct. 692, 57 L. Ed. 1050; Keokee Consolidated Coke Co. v. Taylor, 234 U. S. 224, 34 S. Ct. 856, 58 L. Ed. 1288; Perley v. North Carolina, 249 U. S. 510, 39 S. Ct. 357, 63 L. Ed. 735.
I concur in the dismissal of the plaintiffs’ bills.